Dawson, J.
(dissenting in part): I can discern no evidence tending to establish a conspiracy on the part of the landowning company or the land-selling company to aid McCarty in swindling the plaintiff. There is no pretense that either of these companies was to profit or that either did profit by McCarty’s misdeeds. True, a sale of land by McCarty at an exorbitant price would naturally yield to the landowner its reasonable price and to the land-selling company its reasonable added commission. But without knowledge of McCarty’s fraudulent conduct inducing such sale, such a result would not involve them in a legal liability for the fraud of McCarty. To fasten liability on either defendant as a coconspirator of McCarty, it would have had to be shown by some evidence that such defendant had knowledge of the fraud which McCarty planned to perpetrate on plaintiff and had an intention to assist him in its accomplishment (Morrow v. Comm’rs of Saline Co., 21 Kan. 484, 509), or aided, encouraged and participated knowingly in defrauding plaintiff. (Monroe v. Longren, 87 Kan. 342, 124 Pac. 367; 5 R. C. L. 1065, 1066.) There was no evidence that either of the defendant corporations knew anything of McCarty’s plan to swindle plaintiff, nor that either of them knowingly aided or participated in the fraud, or that either of defendant corporations knew anything about plaintiff’s transaction with McCarty until after plaintiff had parted with his Liberty bonds pursuant to the written contract between himself and McCarty. Therefore liability cannot be fastened on either of appellees on any tangible theory of conspiracy, and in my judgment the trial court committed no error in sustaining a demurrer to plaintiff’s evidence.
Burch and Mason, JJ., join in this partial dissent.